DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.
 
Status of Claims
Claims 1-13 are pending in the application with claims 5-11 and 13 withdrawn. Claims 1-4 and 12 are examined herein.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered, but are not persuasive.

Applicant argues that the combination of Bryan and Yasuhiro would render the filtering arrangement of Bryan inoperable. Examiner respectfully disagrees. Nowhere in Bryan does it suggest that the strips cannot form a pyramidal or conical shape. Moreover, Yasuhiro teaches that such a shape provides the advantage of expanding the flow path area of the coolant thereby reducing coolant pressure loss ([0016], [0021]). Accordingly, Bryan can be modified by Yasuhiro to arrive at the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The intended purpose of Bryan’s debris filters is to capture debris while permitting sufficient coolant flow (2:14-19, 2:48-57). There is no rational, technical reasoning that modification of Bryan’s debris filters to have the conical/pyramidal shape taught by Yasuhiro would destroy this feature of the debris filters of Bryan. Moreover, there is no portion of Bryan that would prevent a skilled artisan from making such a modification.

Applicant’s remaining arguments are directed towards newly added limitations and are therefore addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,832,905 (“Bryan”) in view of JP Publication No. H10253786 (“Yasuhiro”).

Regarding claim 1, Bryan discloses (see Figs. 1-3, 6) a filtering arrangement (21) for use in a bottom nozzle (20) of a fuel assembly (10) in a nuclear reactor, the filtering arrangement comprising:
a top surface;
a bottom surface; 
a plurality of vertical walls (24, 26) arranged in a first squared grid pattern which extends between the bottom surface and the top surface and define a plurality of non-circular passages extending between the bottom surface and the top surface through the arrangement; and
a plurality of first debris filters (30), each debris filter being positioned between the top surface and the bottom surface to span across a respective one of the plurality of passages, wherein each debris filter is formed from a lattice structure comprising a first plurality of members (strips 30 mounted in slots 32 of bars 24) that cross a second plurality of members (strips 30 mounted in slots 32 of bars 26), and wherein the first plurality of members are interconnected with the second plurality of members (strips 30 are connected, or linked, to each other via bars 24, 26).

Bryan does not disclose the debris filter comprises a hollow pyramid or hollow cone structure.

Yasuhiro teaches (see Figs. 1, 8-10) a filtering arrangement for use in a bottom nozzle (5) of a fuel assembly (1) including debris filters (14) comprising a hollow pyramid or hollow cone structure formed from a lattice structure ([0016], [0038]). 

A POSA would have been motivated to use conical or pyramidal debris filters as taught by Yasuhiro in the arrangement of Bryan because Yasuhiro teaches the pyramid or cone-like shape expands the flow path area of the coolant thereby reducing coolant pressure loss ([0016], [0021]).

Regarding claim 2, Bryan in view of Yasuhiro teaches the filtering arrangement of claim 1. Bryan further discloses wherein the lattice structure of each first debris filter defines a plurality of apertures (1:16-21, 2:48-57, 4:33-38). 

Regarding claim 3, Bryan in view of Yasuhiro teaches the filtering arrangement of claim 2. Bryan further discloses wherein when viewed from directly above the filtering arrangement or directly below the filtering arrangement the lattice structure of each first debris filter is arranged so as to form a second squared grid pattern (Fig. 2). 

Regarding claim 4, Bryan in view of Yasuhiro teaches the filtering arrangement of claim 2. While the embodiment of Figures 8-10 of Yasuhiro does not teach wherein at least one first debris filter narrows from bottom to top, Yasuhiro teaches another embodiment, Figure 16, which teaches debris filters which narrow from a bottom of the at least one first debris filter to the top of the at least one first debris filter (Fig. 16). It would have been obvious to a POSA to have the debris filters of Bryan-Yasuhiro narrow from bottom to top as taught by the embodiment of Figure 16 of Yasuhiro because Yasuhiro teaches this configuration provides the same effect as debris filters which narrow from top to bottom and can further be visually inspected from above ([0044]). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (“AAPA”) in view of Bryan in view of Yasuhiro.

Regarding claim 12, AAPA discloses (see Figs. 1-2) a bottom nozzle assembly (12) for use in a fuel assembly (10) in a nuclear reactor, the bottom nozzle assembly comprising:
a rectangular skirt portion (44); and
a filtering arrangement coupled to the rectangular skirt portion (Fig. 3).
	AAPA does not disclose the filtering arrangement as recited in claim 1.

	Bryan in view of Yasuhiro teaches the filtering arrangement as recited in claim 1 as discussed above. A POSA would have been motivated to use the filtering arrangement of Bryan-Yasuhiro with AAPA’s bottom nozzle assembly because Bryan teaches its filtering arrangement reduces production costs and causes debris to be more easily trapped (2:48-57). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                  

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646